The amount in contest in this case is so small that the Supreme Court has not jurisdiction. The case therefore will have to be transferred to the Court of Appeal. The plaintiff sued for $5,155, and for legal interest from judicial demand, for demurrage on coal cars. The defendant, answering the suit, denied owing anything, but, on the trial of the case, admitted an indebtedness of $4,265, and contested only an item of $5 and another item of $293 on the account sued on; and the plaintiff then claimed only an indebtedness of $4,563. The amount in contest was then only $298. After hearing the evidence the court gave judgment in favor of the plaintiff for the $4,563 claimed, which included the $298 in contest. The defendant has appealed from the decision.
In an ordinary civil suit, such as this, the Supreme Court has not appellate jurisdiction unless an amount exceeding $2,000, exclusive of interest, was in contest when the case was submitted to the district court for decision. State ex. rel. Western Union Tel. Co. v. Judge, 21 La. Ann. 728; Zacharie v. Lyons, 22 La. Ann. 618; Girardey v. City of New Orleans, 26 La. Ann. 291; Stubbs v. McGuire, 33 La. Ann. 1089; Denegre v. Moran, 35 La. Ann. 346; Guidry v. Garland, 41 La. Ann. 756, 6 So. 563; State ex rel. Boyet v. Boone, 42 La. Ann. 982, 8 So. 468; State ex rel. Beauvais v. Judges, 48 La. Ann. 676, 19 So. 617; State ex rel. Taylor v. Judges, 107 La. 784, 32 So. 186; Borde v. Lazarus, Michel  Lazarus, 127 La. 124, 53 So. 465; Wolf v. Thomas,137 La. 833, 69 So. 269; Tremont Lumber Co. v. Talbot, 140 La. 887, 74 So. 183; Crawford, Jenkins  Booth v. Fisher, 144 La. 130, 80 So. 224; Norwood v. Lake Bisteneau Oil Co., 145 La. 823, 83 So. 25; Crowell  Spencer Lumber Co. v. Lynch, 157 La. 21,101 So. 797; Nelson v. Continental Asphalt  Petroleum Co., 157 La. 491, *Page 1095 102 So. 583; A. Baldwin  Co. v. McCain, 159 La. 966, 106 So. 459.
It is ordered that this case be transferred to the Court of Appeal for the parish of Orleans, provided the appellant shall file the record in that court within 30 days from the date on which this decree shall have become final; otherwise the appeal is to stand dismissed. The appellant is to pay the costs of the appeal to the Supreme Court; the liability for other court costs is to depend upon the final judgment.